   CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 1 of 15



US v Michael Hari
CR 18-150(1) (DWF/HB)




                             Exhibit F
JD:h,,           CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 2 of 15
AO I06 (Rev. {)4/10) Application for a Search Warrnnt                                                                    20l7ROOJ41



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Minnesota


     IN THE MATTER OF THE SEARCH OF                                     FILED UNDER SEAL PURSUANT TO ORDER
     INFORMATION REGARDING ACCOUNTS
     ASSOCIATED WITH CERTAIN LOCATION                                  Case No.
     AND DATE INFORMATION, MAINTAINED ON
     COMPUTER SERVERS CONTROLLED BY
     GOOGLE, INC.

                                              APPLICATION l<'OR A SEARCH WARRANT
        I, James J. Berni, a federal law enforcement officer or an attorney for the government, request a search warrant
and state under penalty of pei:,jury that I have reason to believe that on the following person or property:
         See Attachment A

located in the State and Northern District of California, there is now concealed:

         See Attachment A

          The basis for the search under Fed. R. Crim. P. 41(c) is      (checko11eor111ore):

                    X         evidence of a crime;
                              contraband, fruits of crime, or other items illegally possessed;
                    X         property designed for use, intended for use, or used in committing a crime;
                              a person to be arrested or a person who is unlawfully restrained.

         The search is related to a violation of:
                   Code Section
 Title 26 United States Code, Section 5861 ( i)                       Possession of an Unregistered Destrnctive Device
 Title 26 United States Code, Section 586I(j)                         Possession of an Unregistered Destructive Device
 Title 26 United States Code, Section 5871                            Possession of an Unregistered Destructive Device

          The application is based on these facts:

          See attached Affidavit

             X          Continued on the attached sheet.




 Sworn to before me and signed in my presence.

 Date:               /f

                                                                                                 .l11df;e ·s Signalure
 City and State: Minneapolis. MN                                        The lonorable Franklin L Noel
                                                                        United States Magistrate Judge
                                                                                               Pri111ed Name and Title




                                                                                                                                  00000399
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 3 of 15



                                    ATTACHMENT A

   I.       Subject Accounts and Execution of Warrant

         This warrant is directed to Google, Inc. (the "Provider"), headquartered at 1600

Amphitheatre Parkway, Mountain View, California, and applies to all content and other

information within the Provider's possession, custody, or control associated with the

Google accounts located within the geographical region bounded by the following

latitudinal and longitudinal coordinates between 4:30 a.rn. and 5:30 a.rn. on August 5, 2017

(the "Subject Accounts"):

                    Geographical radius of 150 meters for the following
                    latitude and longitude coordinates, which corresponds
                    to the Dar Al Farooq Islamic Center (DAFIC), located
                    at 8201 Park Avenue South, Bloomington, Minnesota
                    55420: 44°51'16.?"N; 93°15 151.5 11 W

   II.      Information to Be Provided by the Provider

         To the extent within the Provider's possession, custody, or control, the Provider is

directed to produce the following information associated with the Subject Accounts, which

will be reviewed by law enforcement personnel (who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff,

agency personnel assisting the government in this investigation, and outside technical

experts under government contro1) are authorized to review the records produced by the

Provider in order to ]ocate any evidence vio1ations of Title 18, United States Code, Sections

5861 and 5871 (possession of an unregistered destructive device):

               a.      Location information. All location data, whether derived from Global

         Positioning System (GPS) data, cell site/cel1 tower triangulation/trilateration, and




                                                                                                00000400
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 4 of 15



       precision measurement infonnation such as timing advance or per ca11 measurement

       data, and Wi-Fi location, including the OPS coordinates, estimated radius, and the

       dates and times of all location recordings, between 4:30 a.m. and 5:30 a.m. on

       August 5, 2017;

                 b.   Each device corresponding to the location data to be provided by

Google will be identified only by a numerical identifier, without any further content or

information identifying the user of a particular device. Law enforcement wil1 analyze this

location data to identify users who may have witnessed or participated in the Subject

Offenses and will seek any additional infonnation regarding those devices through further

legal process.




                                            2



                                                                                             00000401
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 5 of 15




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                                    CASE NO.

IN THE MATTER OF THE SEARCH                 )
OF INFORMATION REGARDING                    )         FILED UNDER SEAL
ACCOUNTS ASSOCIATED WITH                    )
                                                      PURSUANT TO ORDER
CERTAIN LOCATIONS AND DATE                  )
INFORMATION, MAINTAINED ON                  )
COMPUTER SERVERS                            )
CONTROLLED BY GOOGLE, INC.                  )


                         AFFIDAVIT IN SUPPORT OF
                  AN APPLICATION FOR A SEARCH WARRANT

     James J. Berni, being first duly sworn, hereby deposes and states as follows:

                  INTRODUCTION AND AGENT BACKGROUND

       I.     I make this affidavit in support of an application for a search waiTant for

information that is maintained on computer servers controlled by Google, Inc. (''Google"),

an email provider headquartered at I 600 Amphitheatre Parkway, Mountain View,

California 94043. The information to be searched is described in the following paragraphs

and in Section I of Attachment A to the proposed warrant, which consists of Google

location data associated with a particular specified location at a particular time, as specified

in Section I of Attachment A. This affidavit is made in support of an application for a

search warrant under I 8 U.S.C. § 2703(c)(l )(A) to require Google to disclose to the

government copies of the information further described in Section II of Attachment A. 1



1 The Government maintains that the information sought herein consists entirely of
"record[s]" other than the "contents of communications," subject to an order under 18
U.S.C. § 2703(d), requiring only a showing that there are reasonable grounds to believe
that the information sought is relevant and material to an ongoing criminal investigation.




                                                                                                   00000402
     CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 6 of 15



       2.     I have been a Specia] Agent with the Federa1 Bureau oflnvcstigation ("FBI")

for 9 years and am currently assigned to the FBI's Twin Cities Safe Streets Task Force.

Throughout my employment with the FBJ, I have participated in investigations invo]ving

the execution of search warrants, including search warrants for electronic devices and

documents. As a result of my training and experience, I am fami]iar with the techniques

and methods of operation used by individuals involved in criminal activity to conceal their

activities from detection by law enforcement authorities.

       3.      Based on the facts set forth in this affidavit, there is probable cause to

believe that the Google accounts identified in Section I of Attachment A, associated with

a particular specified location at a pa1iicular specified time, contain evidence, of a violation

of Title 26, United States Code, Sections 5861 and 5871, possession of an unregistered

destmctive device, among other statutes (the "Subject Offenses"). This affidavit is based

upon my personal knowledge, my review of documents and other evidence, and my

conversations with other law enforcement officers, as well as my training and experience

concerning the use of email in criminal activity. Because this affidavit is being submitted

for the limited purpose of establishing probable cause, it does not include a1l the facts I

have learned during my investigation. Where the contents of documents and the actions,

statements, and conversations of others are reported herein, they are reported in substance




See 18 U.S.C. § 2703(c)(1 )(A). Google has, in past cases, taken the position that a search
warrant is required to obtain the location data sought in this application. Although the
Government disagrees with Google's position, because there is probable cause to believe
that the information sought herein will contain evidence of the federal criminal offenses
specified in this Affidavit, the Government is seeking a search warrant here.

                                               2



                                                                                                   00000403
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 7 of 15



and in part, except where otherwise indicated.

            JURISDICTION AND AUTHORITY TO ISSUE WARRANT

       4.     Pursuant to 18 U.S.C. §§ 2703(a), (b)(I)(A), and (c)(I)(A), the Government

may require a provider of an electronic communications service or a remote computing

service, such as Google, to disclose all stored content and all non-content records or other

information pertaining to a subscriber, by obtaining a warrant issued using the procedures

described in the Federal Rules of Criminal Procedure.

       5.     A search warrant under 18 U.S.C. § 2703 may be issued by "any district court

of the United States (inc1uding a magistrate judge of such a com1)" that "has jurisdiction

over the offense being investigated."   18 U.S.C. § 2711(3)(A)(i).

       6.     When the Government obtains records under 18 U.S.C. § 2703 pursuant to a

search warrant, the Government is not required to notify the subscriber of the existence of

the warrant. 18 U.S.C. § 2703(a), (b)(I)(A), (c)(2), and (3). Additionally, the Government

may obtain an order precluding the Provider from notifying the subscriber or any other

person of the warrant, for such period as the Court deems appropriate, where there is reason

to believe that such notification will seriously jeopardize an investigation.   18 U.S.C. §

2705(b).

BACKGROUND RELATING TO GOOGLE, GOOGLE LOCATION SERVICES,
                AND RELEVANT TECHNOLOGY

       7.     A cellular telephone or mobile telephone is a handhe1d wireless device

primarily used for voice, text, and data communication through radio signals. Cellular

telephones send signals through networks of transmitter/receivers caJled "cells," enabling



                                             3



                                                                                               00000404
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 8 of 15



communication with other ccllu1ar telephones or with traditional "landline" te1ephones.

Cellular telephones rely on cellu1ar towers, the location of which may provide information

on the location of the subject telephone. Ce1lular telephones may also include global

positioning system C'GPS") technology for determining the location of the device.

       8.     Google is a company which, among other things, provides electronic

communication services to subscribers, including email services.          Google allows

subscribers to obtain email accounts at the domain name gmail.com and/or google.com.

Subscribers obtain an account by registering with Google. A subscriber using Google's

services can access his or her email account from any computer connected to the Internet.

       9.     Google has developed an operating system for mobile devices, including

cellular phones, known as Android, that has a proprietary operating system. Nearly every

cellular phone using the Android operating system has an associated Google account, and

users are prompted to add a Google account when they first tum on a new Android device.

       10.    Based on my training and experience, I have learned that Google collects and

retains location data from Android-enabled mobile devices when a Google account user

has enabled Google location services. Google can also collect location data from non-

Android devices if the device is registered to a Google account and the user has location

services enabled. The company uses this inforn1ation for location-based advertising and

location-based search results. This location information is derived from GPS data, ce11

site/ce11 tower information, and Wi-Fi access points.

       11.    Location data can assist investigators in understanding a fu1ler geographic

picture and timeline, which may tend to identify potential witnesses, as we1l as possibly


                                             4



                                                                                             00000405
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 9 of 15



inculpating or exculpating account owners. Additiona11y, location information digitally

integrated into image, video, or other computer files sent via email can further indicate the

geographic location of the accounts user at a particular time (for example, digital cameras,

including the digital cameras on cel1ular telephones, frequently store GPS coordinates

indicating where a photo was taken in the metadata of an image file).

       12.    It is possible that Google stores some portion of the information sought

outside the United States. In Microso.fi C01p. v. United States, 829 F.3d 197 (2nd Cir.

2016), the Second Circuit held that the government cannot enforce a warrant under the

Stored Communications Act to require a provider to disclose records in its custody and

control that are stored outside the United States. As the Second Circuit decision is not

binding on this Court, I respectfully request that this warrant apply to all responsive

information-including data stored outside the United States-pertaining to the Subject

Accounts that are in the possession, custody, or control of Google. The government also

seeks the disclosure of the physical location or locations where the information is stored.

                                  PROBABLE CAUSE

       13.    On Saturday, August 5, 20 J7, at approximately 5:05 in the morning, an

explosion occurred at Dar Al Farooq Islamic Center (hereinafter "DAFIC"), located at

8201 Park Avenue South, Bloomington, Minnesota 55420. According to an eye witness,

the sound of a window breaking was followed by a man running away from the exterior of

DAFIC. The witness said that the man ran to a full-sized, dark-colored truck, and then

drove out of DAFIC's parking Jot at high speed. The Federal Bureau of Investigation

(FBI) and the Bureau of Alcohol, Tobacco, Fiream1s and Explosives (ATF) have


                                             5



                                                                                                00000406
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 10 of 15



detem1ined that the explosion was caused by an improvised explosive device, or "JED."

The IED started a fire in the DAFIC imam's office; the building's fire suppression system

activated promptly and put the fire out.

       14.    Law enforcement was able to obtain video surveil1ance footage from local

businesses. The time stamps on these videos vary slightly, however, all the videos show,

a few minutes after the explosion, a dark-colored, full-sized truck driving through the

intersection of Portland Avenue and American Boulevard, the intersection immediately

northwest ofDAFIC. Law enforcement then obtained further video surveillance, showing

the truck as it continued traveling. A ful1-sized, dark truck, similar in appearance to the

truck seen near DAFIC's parking lot, was seen on video traveling over the Interstate 494

overpass near Portland Avenue and then entering 1-494 from Portland A venue, traveling

west. A similar-appearing truck then was seen on video exiting 35W South onto the 82nd

Avenue South exit ramp. The timing of the truck's appearance on these later videos

coincides with the time it would take to travel from DAFIC to the point of observation.

The conclusion that the truck seen in all of the videos is the same truck, over and above the

similar appearance of the truck in al1 of the video footage, is also buttressed by the fact that

the events recorded on the videos took place very early on a Saturday morning, when there

was almost no traffic on the roads. In reviewing video footage of the 82nd Avenue South

exit ramp from Interstate 35W, for example, law enforcement reviewed 40 minutes' worth

of video footage, and in a11 that footage saw only one other vehicle (besides the dark, full-

sized truck) use that exit ramp.

       15.    Numerous federal and local law enforcement officers responded to DAFIQ


                                               6



                                                                                                   00000407
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 11 of 15



to investigate the exp]osion. At approximately noon, an FBI Task Force Officer (a non-

FBI law enforcement officer who is assigned to work with the FBI on, in this case, the Joint

Terrorism Task Force) saw a Caucasian ma]e sitting in a full-sized, black truck parked on

Park Avenue South, which is the street immediately west of DAFIC. The Task Force

Officer saw that the man in the full-sized, black truck was video-taping the B1oomington

Police Department Bomb Squad vehicle and was also video-taping a news conference by

religious leaders that was then taking place. The black, ful1-sized truck in which the man

was sitting appeared similar in appearance to the truck that was in the video footage taken

earlier in the morning. When the Task Force Officer approached the vehicle and asked

the man what he was doing, the man laughed and said it wasn't every day you see "your"

mosque being bombed. The man confirmed he attended the mosque.

       16.   The Task Force Officer asked the Bloomington Police Department to run the

truck's license plate, Minnesota 1      A. The Bloomington officer who took the request

said that an ATF Agent had asked him to run the same plate approximately 30 minutes

earlier. The earlier request was based on the dark, full-sized tmck's being driven slowly

back and forth along Park Avenue South.

      17.    The license plate on the truck showed the registered owner to be T

       M           , date of birth                    , who lives at                       ,

Bloomington, Minnesota. The tmck seen on different videos shortly after five a.m. on

Saturday, August 5, 2017 was driving a route from DAFIC to                                ,

Bloomington, Minnesota, although video coverage all the way to                     was not

available. The timing of the truck's appearance on the different videos was consistent


                                             7



                                                                                               00000408
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 12 of 15



with the time it would take to drive from DAFJC to the area of                            ,

Bloomington, Minnesota.


       18.                           Omar, Executive Director of DAFIC, was later shown

a photograph of T                M          , the registered owner of Minnesota 1       A.

Omar advised he had seen the man at DAFIC in the past a few times, expressing an interest

in learning Islam.


       19.    On August 5, 2017, an open source database check identified three telephone

numbers for T                   M          , two of which are the following T-Mobile

telephone numbers: 952-             6 and 952-         L T-Mobile only markets cellular

telephones, and does not market any landline telephones.

                                         EVIDENCE

      20.     Based on the foregoing, I respectfully submit that there is probable cause to

believe that information stored on Google's servers associated with the Google accounts

that were accessed at a particular specified location, at a particular specified time, as

specified in Section I of Attachment A of the proposed warrant, will contain evidence of

the Subject Offenses.

      21.     In particular, the geographical reg10n bounded by the latitudinal and

longitudinal coordinates indicated in Section I of Attachment A to the proposed warrant

corresponds to an area within a 150 meter radius of DAFIC, and the time specified in

Section I of Attachment A to the proposed warrant reflects the period between shortly

before and shortly after the bombing at DAFIC (the "Target Time Period"). The specific



                                            8



                                                                                              00000409
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 13 of 15



longitude and latitude indicated in Attachment A was identified through mapping software,

which matched the longitude and latitude indicated in Attachment A as corresponding to

DAFIC's parking lot.        This Application seeks authority to colJect certain location

information related to Google accounts that were located within the Target Area during the

Target Time Period (the "Subject Accounts").

       22.       The information sought from Google regarding the Subject Accounts,

specified in Section 11 of Attachment A to the proposed warrant, will identify which cellular

devices were near the location shortly before and after the bomb was detonated and may

assist law enforcement in determining which persons were present or involved with the

bombing under investigation. The requested information includes:

                 a.    Location information. All location data, whether derived from Global

Positioning System (GPS) data, cell site/ce11 tower triangulation/trilateration, and precision

measurement information such as timing advance or per call measurement data, and Wi-Fi

location, including the GPS coordinates, estimated radius, and the dates and times of all

location recordings, during the Target Time Period;

                 b.   Each device co1Tesponding to the location data to be provided by

Google will be identified only by a numerical identifier, without any further content or

information identifying the user of a particular device. Law enforcement will analyze this

location data to identify users who may have witnessed or participated in the Subject

Offenses and will seek any additional information regarding those devices through further

legal process.




                                              9



                                                                                                 00000410
    CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 14 of 15



                  REQUEST FOR NON-DISCLOSURE AND SEALING

       23.    Based on the forgoing, I respectfully request that the Court issue the proposed

search warrant.    Because the warrant will be served on Google who will then compile the

requested records at a time convenient to it, reasonable cause exists to permit the execution

of the requested warrant at any time in the day or night.

       24.    The existence and scope of this ongoing criminal investigation is not publicly

known. As a result, premature public disclosure of this affidavit or the requested warrant

could alert potential criminal targets that they are under investigation, causing them to

destroy evidence, flee from prosecution, or otherwise seriously jeopardize the

investigation. In light of the violent nature of the crime under investigation, premature

revelation of this investigation may alert dangerous targets that they have been identified

by others and endanger the safety of witnesses who the targets believe, rightly or wrongly,

have been cooperating with the Government.

       25.    Accordingly, there is reason to believe that, were Google to notify

subscribers of the Subject Accounts or others of the existence of the warrant, the

investigation would be seriously jeopardized. Pursuant to 18 U.S.C. § 2705(b), I therefore

respectfully request that the Court direct the Provider not to notify any person of the

existence of the warrant for a period of 180 days from issuance, subject to extension upon

application to the Court, if necessary.

       26.    For similar reasons, I respectfully request that this affidavit and all papers

submitted herewith be maintained under seal until the Court orders otherwise, except that

the Government be permitted without further order of this Court to provide copies of the


                                             10



                                                                                                00000411
   CASE 0:18-cr-00150-DWF-HB Document 97-6 Filed 07/18/19 Page 15 of 15



warrant and affidavit as need be to personnel assisting it m the investigation and

prosecution of this matter.

                                      CONCLUSION

       27.    Based on the foregoing, J respectfully request that the warrant sought herein

pursuant to the applicable provisions of the Stored Communications Act, 18 U.S.C.

§ 2703(b)(1 )(A) (for contents) and § 2703(c)(l )(A) (for records and other infonnation),

and the relevant provisions of Federal Rule of Criminal Procedure 41.




                                                 James J. Berni
                                                 Special Agent
                                                 Federal Bureau of Investigation


                              tiday of August, 2017
                       l
   E HONORABLE FRANKLIN L. NOEL
   ITED STATES MAGISTRATE JUDGE




                                            11



                                                                                              00000412
